PER CURIAM.
Joseph Mark Waller appeals an order denying in part a Rule 3.801 motion for correction of jail credit. We reverse in part.
Waller’s motion requested credit for 360 days spent in jail from July 16, 2009, until July 9, 2010. The trial court was correct that he is not entitled to credit for the portion of that time spent in the drug farm program imposed as a condition of his probation pursuant to a negotiated plea. Carrier v. State, 925 So.2d 386, 387 (Fla. 4th DCA 2006).
However, a letter from the Sheriffs Office and records from the jail attached to the motion indicate that from July 15, 2009, until August 28, 2009, Waller was in jail or in a Drug Education Dorm awaiting placement in the drug farm program. He is entitled to credit for time served in jail while awaiting placement in the treatment program. LaLonde v. State, 941 So.2d 586, 587 (Fla. 4th DCA 2006). Because an evidentiary hearing may be needed to resolve this issue, we reverse and remand for further proceedings.
WARNER, GROSS and FORST, JJ., concur.